 Case 7:21-mj-00009-RSB Document 1-2 Filed 01/18/21 Page 1 of 2 Pageid#: 22
                                                                 7:21mj9




                                  ATTACHMENT A



                      ITEMS/LOCATIONS TO BE SEARCHED



SUBJECT PREMISES A (Home of Thomas Robertson): The premises to be searched is the
property located 1765 Otter Drive, Ferrum, Virginia, 24088.


SUBJECT PREMISES B (Home of Jacob Fracker): The premises to be searched is the property
located at 1775 Scuffling Hill Road, Rocky Mount, VA, 24151, as depicted here:




                                          21
Case 7:21-mj-00009-RSB Document 1-2 Filed 01/18/21 Page 2 of 2 Pageid#: 23




                                    22
